

115 HR 2528 IH: Respect States’ and Citizens’ Rights Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2528IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Ms. DeGette (for herself and Mr. Coffman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to provide that Federal law shall not preempt State law. 
1.Short titleThis Act may be cited as the Respect States’ and Citizens’ Rights Act of 2017. 2.In generalSection 708 of the Controlled Substances Act (21 U.S.C. 903) is amended—
(1)by striking No provision and inserting (a) In general.—Except as provided in subsection (b), no provision; and (2)by adding at the end the following:

(b)Special rule regarding State marihuana lawsIn the case of any State law that pertains to marihuana, no provision of this title shall be construed as indicating an intent on the part of the Congress to occupy the field in which that provision operates, including criminal penalties, to the exclusion of State law on the same subject matter, nor shall any provision of this title be construed as preempting any such State law.. 